United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-595
Issued: July 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2012 appellant filed a timely appeal from a September 27, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant met her burden of proof to establish more than 21 percent
impairment of the left lower extremity for which she received a schedule award.
On appeal appellant asserts that she is entitled to a schedule award for the accepted
bilateral plantar fasciitis condition.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 20, 2002 OWCP accepted that appellant, then a 38-year-old distribution
clerk, sustained employment-related bilateral plantar fasciitis. It also accepted mild degenerative
osteoarthritis and localized primary osteoarthritis of the left knee. On June 23, 2003 appellant
underwent shock wave therapy to the right heel. She returned to work on July 15, 2003. By
decision dated June 17, 2005, OWCP accepted that appellant sustained a recurrence of disability
on June 9, 2004.2 Appellant received appropriate compensation and returned to modified fulltime duty on June 6, 2006.
On January 29, 2008 Dr. David A. Lewis, a Board-certified orthopedic surgeon,
performed a total left knee arthroplasty and appellant was placed on the periodic compensation
rolls. In a preoperative physical examination, Dr. R. Steven Pulverman, an attending osteopath,
advised that, except for the left knee, the extremities were without pain. He went on to note that
she had pain in both ankles and feet “and this knee is a compensatory degenerative area
secondary to this other problem.” Appellant returned to modified duty on April 10, 2008. In a
May 6, 2009 report, Dr. Lewis noted appellant’s report that her left knee was doing well and that
she had tolerable pain in the right knee. He diagnosed status post left total knee arthroplasty and
degenerative joint disease of the right knee and advised that she could continue activities as
tolerated.
On April 22, 2011 appellant filed a schedule award claim and submitted a March 8, 2011
report in which Dr. Lewis provided physical examination findings and diagnosed status post left
total knee replacement and degenerative joint disease of the right knee. Dr. Lewis advised that
under the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides),3 there was no impairment due to limb
length discrepancy, anklylosis, amputation, peripheral nerve injury, vascular causalgia, range of
motion deficit, gait derangement or strength deficit. He concluded that in accordance with Table
17-35, appellant had 15 percent whole person impairment due to her left knee impairment, based
on a good result from her knee replacement.
By letter dated May 17, 2011, OWCP informed appellant that, effective May 1, 2009, the
sixth edition on the A.M.A., Guides was used to evaluate impairment and asked that she provide
a medical report based on the sixth edition.4 No response was received. On July 21, 2011
OWCP asked its medical adviser to review the record, including Dr. Lewis’ March 8, 2011
report and provide an impairment evaluation in accordance with the sixth edition of the A.M.A.,
Guides.
In an August 3, 2011 report, Dr. Christopher R. Brigham, Board-certified in family and
occupational medicine and an OWCP medical adviser, reviewed the record including Dr. Lewis’
March 8, 2011 report. He advised that maximum medical improvement was reached on
2

OWCP had initially denied the recurrence claim in a December 29, 2004 decision.

3

A.M.A., Guides (5th ed. 2001).

4

Id. (6th ed. 2008).

2

March 8, 2011 and that in accordance with Table 16-3, Knee Regional Grid, of the sixth edition
of the A.M.A., Guides, appellant had a class 2 impairment because she had a good result of her
left total knee replacement with no motion loss or instability. Dr. Brigham found a default grade
of 25 percent with a zero modifier for functional history because appellant had no gait
abnormality, a zero modifier for physical examination because examination was unremarkable,
and no modifier for clinical studies because there were no applicable studies. He applied the net
adjustment formula and concluded that appellant had a 21 percent left lower extremity
impairment due to the total knee replacement. With regard to the accepted bilateral plantar
fasciitis, Dr. Brigham advised that, under Table 16-2, Foot and Ankle Regional Grid, appellant
had no impairment due to plantar fasciitis because there were no significant objective findings on
examination or radiographic studies at maximum medical improvement. He advised that
Dr. Lewis did not report that appellant had complaints regarding her feet. Dr. Brigham
concluded that appellant had a 21 percent impairment of the left lower extremity and no
impairment on the right.
By decision dated September 27, 2011, appellant was granted a schedule award for a 21
percent impairment of the left lower extremity and 0 percent impairment on the right, for a total
of 60.48 weeks, to run from March 8, 2011 to May 4, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions issued
after February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule
awards.8 For decisions issued after May 1, 2009, the sixth edition will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 4 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

Clinical Studies (GMCS).11 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).12 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds that appellant did not establish that she has greater than 21 percent left
lower extremity impairment.
In his March 8, 2011 report, Dr. Lewis provided an impairment rating for appellant’s left
lower extremity in accordance with the fifth edition of the A.M.A., Guides. As noted above, for
decisions issued after May 1, 2009, the sixth edition will be used.15 On May 17, 2011 OWCP
informed appellant of this requirement and asked that she inform her physician to provide an
appropriate report. Appellant did not respond. OWCP then appropriately forwarded Dr. Lewis’
report to an OWCP medical adviser for review.
The sixth edition classifies the lower extremity impairment by diagnosis, which is then
adjusted by grade modifiers.16 In his August 3, 2011 report, Dr. Brigham applied the appropriate
tables and grading schemes to the A.M.A., Guides. He indicated that he had utilized Table 16-3,
Knee Regional Grid, of the sixth edition of the A.M.A., Guides and identified a total knee
replacement as a diagnosis. Dr. Brigham advised that appellant had a class 2 impairment based
on a good result of the total knee replacement. He identified modifiers of one for functional
history and physical examination and found no modifier for clinical studies. Dr. Brigham
calculated an adjustment of -4 using the net adjustment formula which, yielded a 21 percent
permanent disability of each lower extremity.17 The record does not contain an additional
medical report that rates appellant’s left lower extremity in accordance with the sixth edition of
the A.M.A., Guides.

11

Id. at 494-531.

12

Id. at 521.

13

Id. at 23-28.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
15

Supra note 9.

16

Supra note 4 at 497-500.

17

Id. at 521.

4

As to appellant’s argument on appeal that she is entitled to a schedule award for the
accepted bilateral plantar fasciitis condition, there is no medical evidence of record addressing
whether she has a permanent impairment due to this condition.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a 21 percent left lower extremity impairment for
which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

